MEMORANDUM *
Sibopha Muong, his wife, and his two children, all natives of Cambodia and citizens of New Zealand, petition for review of the Board of Immigration Appeals’ dismissal of their appeal from the Immigration Judge’s decision denying Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We deny the petition.
The BIA’s decision must be upheld if it is supported by substantial evidence. INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). To justify a reversal of the BIA’s decision, the evidence must compel the opposite result. Id. at 483-84, 112 S.Ct. 812.
The BIA did not err when it determined that Muong was not entitled to asylum. *737The evidence demonstrated that Muong and his family lived peacefully in New Zealand for over six years and obtained citizenship there. See 8 C.F.R. § 208.13(c)(2)(i)(B); 8 C.F.R. § 208.15(a); Cheo v. INS, 162 F.3d 1227, 1229 (9th Cir.1998). Muong remained in New Zea-land considerably longer than necessary to arrange onward travel, and his living arrangements were not restricted by the authorities in New Zealand. Substantial evidence supports the BIA’s conclusion that Muong was firmly resettled in New Zea-land before he came to the United States. See Elias-Zacarias, 502 U.S. at 481, 112 S.Ct. 812.
Boravy Muong’s motion for reconsideration of this court’s July 13, 2001, order is denied. The Muongs’ request for attorneys’ fees is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.